t c memo united_states tax_court john w banks ii petitioner v commissioner of internal revenue respondent john w banks ii and nora j banks petitioners v commissioner of internal revenue respondent docket nos filed date william j wise for petitioner john w banks ii linda c grobe and claire r mckenzie for respondent memorandum findings_of_fact and opinion laro judge the notice_of_deficiency in docket no reflects deficiencies of dollar_figure dollar_figure and dollar_figure in the and federal_income_tax liabilities respectively of john w banks ii petitioner the notice of - deficiency in docket no reflects a deficiency of dollar_figure in the federal_income_tax liability of petitioner and nora j banks by way of an amendment to the answer in docket no respondent disallowed deductions of dollar_figure including a net_operating_loss nol_carryover of dollar_figure that petitioner applied to and alleged a resulting additional deficiency of dollar_figure for that year respondent also alleged in the amended answer that petitioner was liable for a dollar_figure addition to his tax under sec_6651 following the parties’ concessions including one by respondent that nora j banks has no deficiency for because she qualifies for relief from joint liability on a joint_return under sec_6015 we must decide whether petitioner’s gross_income includes any of the settlement proceeds which he received from an action based in part on title vii of the civil rights act of title vii publaw_88_352 78_stat_253 whether petitioner may deduct an nol in any of the subject years whether petitioner’s gross_income includes the items of income discussed below unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure - - whether petitioner is entitled to the deductions described below whether petitioner is liable for the addition_to_tax determined by respondent under sec_6651 and whether petitioner is entitled to relief from joint liability on a joint_return under sec_6015 for findings_of_fact petitioner resided in benton harbor michigan when the petitions in these cases were filed from through date petitioner was employed as an educational consultant by the california department of education doe the doe terminated petitioner’s employment effective date petitioner’s termination was upheld on appeal in petitioner filed a charge against the doe with the equal employment opportunity commission by letter dated date that commission notified petitioner that he had the right to sue the doe under title vii this letter is a jurisdictional prerequisite to filing suit in federal district_court under title vii on date petitioner filed a complaint in the united_states district_court for the eastern district of california district_court against the doe and others banks i the complaint alleged violations under title vii and u s c sec - petitioner filed two amended complaints the last of which second amended complaint was filed by the district_court on date the second amended complaint alleged unlawful_discrimination in employment practices under title vii and u s c secs and the second amended complaint also alleged claims arising under california law including claims of intentional infliction of emotional distress and slander the second amended complaint sought the following relief on the first count for general damages for violation of plaintiff’s constitutional rights harassment humiliation and embarrassment in an amount subject_to proof for medical and hospital expenses in an amount subject_to proof for future medical and hospital expenses in an amount subject_to proof for punitive and exemplary damages in an amount determined by the trier of fact for reasonable attorneys fees incurred in the prosecution of this action for costs of suit herein incurred for such other and further relief that the court may deem just and proper on the second and third count sec_1 an order requiring defendants and each of them to promote plaintiff to the position of administrator ii in the state department of education --- - an order requiring defendants and each of them to make whole by appropriate back pay and related employee_benefits and damages to plaintiff because of being adversely affected by discrimination on account of race in the part of defendants for general damages to compensate plaintiff for the harm humiliation and discrimination suffered in an amount according to proof an order granting plaintiff a preliminary and permanent injunction restraining defendants their agents successors employees attorneys and all others acting in concert with defendants or under defendants’ direction from discriminating on the basis of race or color and requiring them to undertake remedial action to eradicate any effects of past discrimination an order awarding reasonable attorneys’ fees and costs and an order granting such further relief as the court deems proper on the fourth count for general damages in the sum of dollar_figure one million dollars for medical hospital and related expenses according to proof for lost earnings and losses sustained in the sum of dollar_figure one million dollars for exemplary and punitive_damages in the sum of dollar_figure one million dollars for costs of suit herein incurred for such other and further relief that the court may deem just and proper on the fifth count for general damages to plaintiff’s reputation in the sum of dollar_figure one million dollars -- - for special damages for lost profits and losses sustained in the sum of dollar_figure dollar_figure million for medical hospital and related expenses according to proof for exemplary and punitive_damages in the sum of dollar_figure one million dollars for costs of suit herein incurred for such other and further relief that the court may deem just and proper on the sixth count for general damages to plaintiff’s reputation in the sum of dollar_figure one million dollars for special damages for lost profits and losses sustained in the sum of dollar_figure dollar_figure million for medical hospital and related expenses according to proof for exemplary and punitive_damages in the sum of dollar_figure one million dollars for costs of suit herein incurred for such other and further relief that the court may deem just and proper on date petitioner filed in the district_court a second lawsuit banks ii against the doe and others petitioner alleged in banks ii violations under title vii and u s c sec banks ii was consolidated with banks i banks cases on date on date the district_court issued a final pretrial conference order in the banks cases the order states under the heading relief sought that plaintiff seeks only reinstatement back pay and attorneys’ fees the order also states under the heading abandoned issues that plaintiff has abandoned all claims for damages relative to state tort claims including a claim for intentional and negligent imposition of emotional distress tortious interference with business relations and defamation petitioner and the doe settled the banks cases before judgment and reflected their settlement in a settlement agreement dated date the settlement agreement provides in relevant part that plaintiff characterizes this payment of dollar_figure as a payment for personal injury damages suffered after plaintiff’s discharge on date on date petitioner filed a voluntary petition in the united_states bankruptcy court in sacramento california under chapter of the united_states bankruptcy code when he did so petitioner owned an interest ina fully developed subdivision known as frenchtown hills subdivision frenchtown hills and a 15-percent interest in a real_estate partnership known as auburn bluffs ltd auburn bluffs auburn bluffs’ primary asset was an incomplete subdivision that was not ready to be sold as individual lots petitioner's interests in frenchtown hills and auburn bluffs became part of his bankruptcy_estate estate --- - on date the bankruptcy court appointed a trustee john roberts to administer the estate mr roberts decided not to have the estate develop either frenchtown hills or the auburn bluffs property mr roberts asked the bankruptcy court on date to approve the estate’s employment of a firm to market and sell frenchtown hills bach lot in frenchtown hills was sold during the estate’s administration at its fair_market_value petitioner did not object to those values the estate was unable to sell petitioner’s auburn bluffs’ partnership_interest instead the trustee reached a stipulated settlement with auburn bluffs’ partners petitioner paid dollar_figure to the estate for the claim against the doe at the request of mr roberts michael owen a certified_public_accountant prepared fiduciary income_tax returns for each of the estate’s taxable years ended date through and for a short_period ended on date mr owen obtained from mr roberts petitioner and or third parties information as to the bases of property sold during the relevant years mr roberts filed with the commissioner each of the returns prepared by mr owens the commissioner destroyed those returns mr roberts retained unsigned copies of the returns on date mr roberts filed his final report and proposed distribution with the bankruptcy court as to the estate - the purpose of that filing was to put all interested parties including creditors and the debtor on notice as to his proposal to wind up the estate on date the bankruptcy court entered an order approving mr roberts’ final report and payment of dividends on date mr roberts filed his report of final account and request for closing and discharge of trustee in in winding up the estate the estate made its final distributions to creditors and distributed to petitioner the debtor dollar_figure on date the bankruptcy court ordered the estate closed the estate did not disclaim any nols or any other_property except for some raw land in arkansas that was abandoned by the trustee the closing of the estate was delayed because petitioner sued mr roberts the trustee on his federal_income_tax return petitioner claimed a dollar_figure loss from the sale of subdivision lots in frenchtown hills and a dollar_figure loss from various auburn bluffs partnership interests on his return petitioner claimed a dollar_figure loss from the sale of subdivision lots in frenchtown hills anda dollar_figure loss from various auburn bluffs partnership interests on his return petitioner claimed a dollar_figure loss from the sale of subdivision lots in frenchtown hills a dollar_figure loss from various auburn bluffs partnership interests and a dollar_figure deduction for an nol_carryover from on or about date petitioner filed an amended_return for in which he increased by dollar_figure the cost_of_goods_sold as to his frenchtown hills interest the increase to the cost_of_goods_sold increased his claimed loss from dollar_figure to dollar_figure and his claimed remaining nol_carryover to dollar_figure on his return petitioner claimed a dollar_figure deduction for an nol_carryover he did not report an nol nor did he report any losses from frenchtown hills or auburn bluffs on his return petitioner reported a net profit of dollar_figure from the sale of lots in the frenchtown hills subdivision shortly before this court’s trial of this case petitioner raised as an issue whether he was entitled to deduct dollar_figure as a bad_debt or nol on account of mr roberts’ abandonment of a judgment against milton mcghee petitioner won a dollar_figure judgment against mr mcghee in which became property of the bankruptcy_estate petitioner abandoned his claim for a bad_debt deduction at trial petitioner did not inform william wise his attorney in this proceeding that he had deducted the mcghee bad_debt on his return in his petitions and at trial mr banks asserted that he was entitled to additional losses from frenchtown hills losses which he alleges were abandoned by mr roberts and are deductible in mr banks deducted dollar_figure on his return for involuntary_conversion -- french town hills - near shingle springs ca loss taken due to court proceedings -- details in taxpayers file petitioner did not inform mr wise that petitioner had deducted the frenchtown hills loss on his return on his tax_return petitioner showed an nol_carryover of dollar_figure which he used to offset dollar_figure in income on his tax_return petitioner showed an nol_carryover of dollar_figure which was used to offset dollar_figure in income in petitioner was aware he had gross_income including dollar_figure in wages dollar_figure in retirement pay dollar_figure in unemployment_compensation and dollar_figure in commissions not including net profit in the amount of dollar_figure reported on schedule c and shown on line petitioner had gross_income in in the amount of dollar_figure petitioner did not sign his tax_return until date opinion taxability of settlement proceeds we must decide whether petitioner received any of the settlement proceeds on account of a personal injury to the extent that he did the funds are excludable from his gross_income see sec_104 to the extent that he did not the funds are includable in his gross_income see sec_61 because respondent determined that none of the proceeds are excludable from petitioner's gross_income under sec_104 petitioner must prove otherwise see rule a 290_us_111 robinson v commissioner t cc affd in part revd in part on an issue not relevant herein and remanded 70_f3d_34 5th cir for sec_104 excludes from gross_income the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness damage recoveries fall within this provision to the extent that the cause of action giving rise to the damages is based upon tort or tort type rights and the damages are received on account of personal injuries or sickness see 515_us_323 for the taxable_year under consideration personal injuries included both physical and nonphysical injuries see id pincite n the nature of the claim underlying a damage award rather than the validity of the claim determines whether damages meet the two-part schleier test see 504_us_229 robinson v commissioner supra pincite ascertaining the nature of the claim is a factual determination that 1s generally made by reference to the settlement agreement in light of the facts and circumstances surrounding it key to this determination is the intent of the payor in making the payment 349_f2d_610 10th cir affg tcmemo_1964_33 290_f2d_283 2d cir affg per curiam tcmemo_1960_21 58_tc_32 we ask ourselves in lieu of what were the damages awarded see robinson v commissioner supra pincite and the cases cited therein although the payee's belief is relevant to this inguiry the ultimate character of the payment rests on the payor's dominant reason for making the payment see agar v commissioner f 2d pincite 79_tc_680 affd without opinion 749_f2d_37 9th cir a payor's intent may sometimes be found in the characterization of the payment in a settlement agreement but such a characterization is not always dispositive such a characterization is not dispositive for example when the record proves the characterization was not the product of bona_fide adversarial negotiations see 105_tc_396 robinson v commissioner supra 87_tc_1294 affd 848_f2d_81 6th cir see also knuckles v commissioner supra pincite hisler v commissioner 59_tc_634 following his abandonment in the district_court of his state law tort claims petitioner’s causes of action in the banks cases were limited to alleged violations under title vii and u s c secs and petitioner settled those claims -- before the enactment and effective date of the civil rights act of publaw_102_166 105_stat_1071 as to pre-1991 title vii the supreme court has concluded we cannot say that a statute such as title vii whose sole remedial focus is the award of back wages redresses a tort-like personal injury within the meaning of sec_104 and the applicable regulations accordingly we hold that the backpay awards received by respondents in settlement of their title vii claims are not excludable from gross_income as damages received on account of personal injuries under sec_104 504_us_229 fn refs omitted on the basis of united_states v burke we hold that none of the settlement proceeds attributable to petitioner’s pre-1991 title vii claim are excludable from income pursuant to sec_104 a we turn next to the portion if any of the settlement amount that is attributable to petitioner’s remaining claims under u s c secs and the supreme court in united_states v burke supra pincite noted rev stat u s c permits victims of race-based employment discrimination to obtain a jury trial at which ‘both equitable and legal relief including compensatory and under certain circumstances punitive damages’ may be awarded the court went on to say unlike title vii actions such actions were tortlike -- - with the enactment of u s c sec the congress created a federal cause of action unknown at common_law for the deprivation of any rights privileges or immunities secured_by the constitution and laws of the united_states in the broad sense every cause of action under which is well- founded results from ‘personal injuries’ 459_f2d_200 4th cir the supreme court has declared that u s c sec was intended to create a species of tort liability see 435_us_247 this court has held that damages received in a suit under u s c sec for a violation of a first amendment right were excludable under sec_104 see 87_tc_236 affd 835_f2d_67 3d cir however in the instant case the pretrial order explicitly limits the remedies sought by petitioner plaintiff seeks only reinstatement back pay and attorneys’ fees these remedies are available under title vii the remedies do not include both equitable and legal relief including compensatory and punitive_damages allowable under u s c secs or on the basis of the pretrial order we find that petitioner had at the time of settlement abandoned his claims under u s c secs and consequently none of the settlement amount is attributable to a claim of personal injury -- - although the settlement agreement recites petitioner’s desired characterization of the entire settlement proceeds as payment for personal injury damages suffered after plaintiff’s discharge on date we unlike petitioner do not accept that statement as a binding characterization of the settlement proceeds in 102_tc_116 the taxpayers sued a state bank for failing to release a lien on their property after the jury returned a verdict in their favor for approximately dollar_figure million including dollar_figure million for lost profits dollar_figure million for mental anguish and dollar_figure million in punitive_damages the parties to that proceeding settled in the final judgment reflecting the settlement which was drafted by the parties and signed by the trial judge percent of the settlement proceeds was allocated to mental anguish and percent was allocated to lost profits we held that this allocation did not control the taxability of the proceeds to the taxpayers we noted that the allocation was uncontested nonadversarial and entirely tax motivated and that it did not accurately reflect the realities of the parties' settlement id pincite accord hess v commissioner tcmemo_1998_240 the same is true here while the underlying litigation was certainly adversarial the parties were no longer adversaries after they agreed on a settlement in principle petitioner wanted the settlement payment connected to a tortlike personal injury so that he could maximize his recovery by avoiding taxes on his recovery the doe on the other hand did not care whether the settlement proceeds were allocated to tortlike personal injury damages vis-a-vis other damages the doe’s dominant concern was that all of petitioner's claims be settled the doe in effect gave petitioner the green light to state in the settlement agreement his opinion as to the characterization of the settlement proceeds petitioner and the doe did not prepare the settlement agreement by assessing the damages of the lawsuit and allocating petitioner's recovery accordingly in a setting such as this where the parties to a settlement agreement fail to reflect accurately their agreement in a written document we need not accept the characterization of one of the parties that petitioner may have wanted the payment to be characterized as compensation_for a tortlike personal injury does not govern the taxation of the payment for purposes of sec_104 the key to the payment's taxability as discussed above turns on the payor’s intent that intent we find is found in the district court’s pretrial order pretrial orders unless modified control the subsequent course of a lawsuit see fed r civ p e and we find nothing in the record to indicate that the district court’s pretrial order was not in effect when the case settled as the district court’s pretrial -- - order states clearly plaintiff seeks only reinstatement back pay and attorneys’ fees and plaintiff has abandoned all claims for damage relative to state tort claims including a claim for intentional and negligent imposition of emotional distress tortious interference with business relations and defamation because petitioner was not seeking personal injury damages at the time of settlement we hold for respondent on this issue none of the settlement proceeds are excludable under sec_104 a petitioner also contends that dollar_figure of the proceeds that he paid to his attorney as a contingent_fee is excludable from his gross_income under 263_f2d_119 5th cir revg in part and affg in part 28_tc_947 cotnam and its progeny cotnam excluded from a taxpayer’s gross_income the portion of a damage award paid to the taxpayer’s attorney under a contingent_fee arrangement we disagree that the holding of the court_of_appeals in cotnam or its progeny control this case in 114_tc_399 we reconsidered our view of the cotnam holding in light of the views as to that holding expressed by various courts of appeals including the court_of_appeals for the sixth circuit_court of appeals in 202_f3d_854 6th cir we concluded in kenseth v commissioner supra pincite that we respectfully continue to believe that cotnam was wrongly decided and that we would adhere to our holding contrary to cotnam that contingent_fee agreements come within the ambit of the assignment_of_income_doctrine and do not serve to exclude the fee from the assignor’s gross_income the court_of_appeals for the sixth circuit the court to which an appeal of this case lies agrees with the holding in cotnam that excludes from a taxpayer’s gross_income the portion of a damage award paid to the taxpayer’s attorney under a contingent_fee arrangement in estate of clarks ex rel brisco- whitter v united_states supra pincite the court_of_appeals for the sixth circuit interpreted applicable state michigan law to operate more or less the same way as the applicable state alabama law in cotnam the court held that a portion of the contingent_fee paid to the estate’s attorneys was not includable in the estate’s income the court rejected the proposition that the assignment_of_income_doctrine enunciated in 281_us_111 is applicable to such contingent_fee agreements under our so-called golsen doctrine see 54_tc_742 affd 445_f2d_985 10th cir we follow the holding of a court_of_appeals to which a case is appealable where that holding is squarely on point for the reasons stated by the court_of_appeals for the - - ninth circuit in 219_f3d_941 9th cir affg tcmemo_1998_395 and 213_f3d_1187 9th cir affg tcmemo_1998_291 we conclude as did the court_of_appeals in those cases that estate of clarks ex rel brisco-whitter v united_states supra is distinguishable whereas the applicable state law in estate of clarks ex rel brisco-whitter v united_states supra was that of michigan the applicable state law here is that of california under california law an attorney’s lien does not confer any ownership_interest upon an attorney or grant an attorney any right and power over the suits judgments or decrees of their clients as explained by the california supreme court in interpreting its state law in whatever terms one characterizes an attorney's lien under a contingent_fee contract it is no more than a security_interest in the proceeds of the litigation x while there is occasional language in cases to the effect that the attorney also becomes the eguitable owner of a share of the client's cause of action we stated more accurately in fifield manor v finston cal 2d that contingent_fee contracts do not operate to transfer a part of the cause of action to the attorney but only give him a lien upon his client's recovery t he conclusion emerges that in litigation an attorney conducts for a client he acquires no more than a professional interest to hold that a contingent_fee contract or any assignment or lien created thereby gives the attorney the beneficial rights of a real party in interest with the concomitant personal responsibility of financing the litigation would be to demean his profession and distort the purpose of the --- - various acceptable methods of securing his fee isrin v superior court p 2d cal see benci-woodward v commissioner supra where the court_of_appeals for the ninth circuit held that california law did not operate to exclude a contingent_fee payment from the taxpayers’ gross_income on the basis of california law as interpreted in isrin v superior court supra and benci--woodward v commissioner supra we hold that all of the settlement proceeds less the dollar_figure paid to the estate for the cause of action must be included in petitioner’s gross_income in the year received nol’s sec_1398 applies to this case because petitioner is an individual who was a debtor in a proceeding under chapter of the u s bankruptcy code see sec_1398 sec_1398 provides that a debtor’s bankruptcy_estate succeeds to the debtor’s nol carryovers and that the debtor succeeds to the nol carryovers which remain when the bankruptcy_estate is terminated see sec_1398 petitioner’s estate was created on date upon his filing of his petition with the bankruptcy court see u s c sec_303 because the estate did not terminate until it closed on date see u s c sec_346 see also 95_f3d_444 6th cir -- - mcguril v commissioner tcmemo_1999_21 beery v commissioner tcmemo_1996_464 we hold that he was not entitled to claim personally in the subject years a deduction for an nol that arose prior to the estate’s commencement see sec_1398 see also kahle v commissioner tcmemo_1997_ nol’s determined as of the first day of the debtor's taxable_year in which the bankruptcy case commences become part of the estate and no longer belong to the debtor-taxpayer income items items of gross_income realized from the assets of a bankruptcy_estate after the commencement of a bankruptcy action are generally included in the gross_income of the bankruptcy_estate rather than the gross_income of the debtor see sec_1398 and petitioner’s individual_income_tax_return shows a net profit of dollar_figure from the sales -- subdivision lots french hills the frenchtown hills subdivision was part of the estate in and the related sales income was includable in the estate’s gross_income we understand mr roberts to have reported that sales income on the estate’s fiduciary return accordingly the dollar_figure is excluded from petitioner’s gross_income for petitioner also seeks to exclude the following sums of interest_income dollar_figure unreported dollar_figure reported and - - dollar_figure reported for and dollar_figure and dollar_figure both reported for petitioner argues that these amounts were reported on the estate’s tax returns we disagree the last return that the estate filed was for we conclude that all of the interest_income both reported and unreported was includable in petitioner’s gross_income for the respective years in which received deductions petitioner seeks deductions for a or capital_loss attorney's_fees in excess of the dollar_figure allowed by the respondent amounts repaid to his public employees retirement_system pers account amounts allegedly deducted from employee compensation paid to him in an earlier year and alimony allegedly paid to his ex-wife verna jo banks petitioner has not proved his entitlement to any of these deductions see rule a as to the capital_loss the record does not support petitioner’s claim that he is entitled to deduct such a loss in either or the same is true as to the excess attorney’s fees the only evidence petitioner presented to substantiate his claim to a deduction for attorney’s fees paid in over and above the dollar_figure mentioned above was his uncorroborated testimony that he paid dollar_figure of the settlement proceeds to another attorney in the lawsuits we find that - testimony unpersuassive and self-serving we also find no substantiation nor perceive any rationale for petitioner’s claim to a dollar_figure deduction for alleged loan repayments to his pers account or to a dollar_figure deduction for alleged withholding from his pay for his wrongful use of his employer’s property as to the alimony petitioner claims a deduction of dollar_figure for alimony paid to his first wife petitioner paid that sum into court in in connection with a judgment rendered in his divorce proceeding with vera banks the court transferred the funds to vera banks in petitioner concedes that he deducted this alimony for but claims that sec_461 provides that the alimony was deductible in while we agree that the deduction would otherwise be allowed in see sec_461 the circumstances of this case prohibit petitioner from claiming the deduction in that year the duty_of_consistency sometimes referred to as quasi-estoppel is an eguitable doctrine that federal courts apply in appropriate cases to prevent unfair avoidance of tax 495_f2d_211 8th cir 105_tc_324 103_tc_525 affd 100_f3d_778 10th cir the doctrine is based on the theory that the taxpayer owes the commissioner the duty to be consistent in the tax treatment of items and will not be permitted to benefit from the taxpayer's own prior error or - - omission cluck v commissioner supra pincite it prevents a taxpayer from taking one position on one tax_return anda contrary position on another return for which the limitation period has run see id if the duty_of_consistency applies a taxpayer who is gaining federal tax benefits on the basis of a representation is estopped from taking a contrary return position in order to avoid taxes see id because petitioner’s taxable_year is a closed_year and because all of the elements of the doctrine are satisfied we hold that petitioner is bound by the duty_of_consistency and prohibited from arguing that the alimony was deductible in rather than in as he originally reported addition_to_tax respondent amended his answer to seek an addition_to_tax for petitioner's failure_to_file timely his federal_income_tax return respondent has the burden_of_proof on this issue see rule a sec_6651 imposes an addition_to_tax equal to percent per month of the underpayment up to a maximum of percent for untimely filed returns this addition_to_tax is not imposed if the failure_to_file timely was due to reasonable_cause and not due to willful neglect petitioner's federal_income_tax return was due on date petitioner signed his federal_income_tax return on date and did not file it until date the record is void of any explicit - - explanation as to why petitioner failed to file his return ina timely manner or whether there was a reasonable_cause for the untimely filing we find that respondent has not discharged his burden and therefore we do not sustain respondent’s determination that petitioner is liable for the addition_to_tax under sec_6651 relief from joint liability on a joint_return on date petitioner filed with the commissioner a form_8857 request for innocent spouse relief electing the application of sec_6015 to and requesting that any deficiency owed by him be computed under the provisions of sec_6015 petitioner argues that he was divorced from nora banks and his election was timely and made in the circumstances contemplated by the statute respondent denied petitioner's request the items that gave rise to the deficiency ie the reported nol carryforward and the omitted interest are all items attributable to petitioner sec_6015 provides relief only to the spouse to whom such items are not attributable see also sec_6015 we hold that petitioner is not entitled to relief under sec_6015 all arguments not herein addressed have been rejected as irrelevant or without merit to reflect the foregoing -- decisions will be entered under rule
